Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/24/2019 and 08/12/2021 have been considered to the best of Examiner’s ability within the allotted amount of time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. have been withdrawn in light of the amendments filed 09/28/2021.  Any claim interpretation is indicated herein or explained in Applicant’s remarks of first paragraph page 7 of the remarks filed 09/28/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-11, 13, and 15, are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka JP2014012617 et al. as cited in the machine translation (italicized is quoted from said translation) provide by Examiner and referred to as Oka herein after and further in view of Beesabathina et al. (US 5147436 A) referred to as Beesabathina herein after.
Oka provides a method for ceramming a plurality of glass sheets using a furnace wherein stacks of glass sheets (1) are arranged in a laminated body (3) within setters (2) within a processing chamber, or furnace wherein the temperature increases to a crystallization temperature.  where a plurality of setters and crystallized glass plates are alternately stacked, and a plurality of crystallized glass plates are crystallized at once.  The method of claim 1, further comprising one or more setters, least one setter 2c other than at least one setter 2a, 2b located in the outermost layer of the laminate 3” thus forming stacks  and states (For example, two to three setters may be used.)  wherein the setters may comprise silicon carbide (may be a setter containing at least one of silicon carbide, aluminum nitride, silicon nitride and carbon and at least claim 5).
Oka discusses in detail the temperature difference between plates at the top and bottom among the setters must be reduced in order to reduce warp.  Providing stacks of laminates layered on setters reduces the temperature change and said warp,
For this reason, even if the temperature of the atmosphere in which the laminated body 3 is arranged changes, the temperature of the crystalline glass plate 1 arranged on the outer portion of the laminated body 3 hardly changes with the temperature change. Therefore, the crystalline glass plate 1 disposed on the outer portion of the laminate 3 is less likely to warp.
Oka additionally states, the heat capacity of the setters 2a and 2b may be increased by making the setters 2a and 2b thicker
Thus one skilled in the art would expect a very small temperature difference between the top and bottom and determine the appropriate thickness to minimize the temperature difference between the glass plates.
In an analogous art of forming flat glass, Beesabathina discloses providing a release coating of (Col 2; line 65-68) aqueous dispersion (water Col 4; line 9) of Boron-nitride (Col 5; line 47) and an inorganic binding agent or stabilizer such as aluminum oxide (Col 4; lines 40-59), or a parting agent between a glass sheet and a mold piece. 
It would have been obvious to one of ordinary skill in the art to provide a parting agent between the molding surface or alternatively a setter of Oka, to provide easy removal after ceramming.
Beesabathina above would be expected to produce the same results.
Oka discloses ceramming layers of glass sheets and attempting to maintain a uniform temperature among the plates, 
 from an aqueous dispersion of boron nitride and a colloidal inorganic binding agent;
one skilled would be inclined to provide such a parting agent between the setter plates as well.
the heat capacity of the setters 2a and 2b may be increased by making the setters 2a and 2b thicker than the setter 2c. In that case, the thickness of the setters 2a and 2b is preferably 1.5 times or more, more preferably 2 or more times the thickness of the setter 2c. However, if the setters 2a and 2b are too thick, the stacked body 3 may be too high to be installed in the firing furnace. Therefore, the thickness of the setters 2a and 2b is preferably not more than 10 times the thickness of the setter 2c, and more preferably not more than 5 times. However, when the setter 2a, 2b and the setter 2c are made of different materials, the thickness of the setter 2a, 2b and the thickness of the setter 2c may be the same.
  In addition, in order to increase the thickness of the setters 2a and 2b, the setters 2a and 2b may be configured by a laminate of a plurality of setters.
  Moreover, you may make the heat conductivity of the setter 2a, 2b lower than the heat conductivity of the setter 2c by making the porosity of the setter 2a, 2b higher than the porosity of the setter 2c.
The thickness of the setter plates must be optimized to maintain the uniform heating of the layered plates, thus it would be obvious to one of ordinary skill in the art to determine appropriate thickness to achieve uniform heating as taught by Oka.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Furthermore, Oka discloses maintaining a uniform temperature among the plates and how to accomplish a change in heat capacity of the setters by altering the thickness of the setters thus Oka has established that it is important to prevent temperature unevenness, particularly between the outer crystalline glass of the laminate to the inner crystalline glass (last paragraph of the second page-first paragraph of third page of the translation provided).
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Applicant is reminded objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oka and Beesabathina as applied above and further in view of Miyagawa (US 20130277613 A1) referred to as Miyagawa herein after.
Regarding claim 9, Oka discloses a method of Ceramming a plurality of glass sheets as discussed above however fails to disclose the glass stack configuration is supported on a carrier plate comprising steel in an open grid configuration. [0001]-[0002] wherein materials to be sintered may be placed between two plates (Fig 5), such as setters (Fig 5), and additionally placed on a steel grid, or carrier plate, [0039] 
In an analogous art Miyagawa discloses sintering ceramic materials to reduce warping wherein the steel grid provides direct heating.  Miyagawa discloses the steel grid is durable for ceramicizing (at least [0011], [0039]). Miyagawa also discloses these methods can be used when ceramic materials are heated under pressure [0005].  Wherein the grid is conductive and provides heating.  Wherein, Oka 
Usually, the laminated body is heated in a heating furnace, but the temperature in the heating furnace is not necessarily kept strictly constant. The temperature in the heating furnace varies depending on various causes. When the heat conductivity of the setter is high and the heat capacity is small, when the temperature in the heating furnace changes, the temperature of the crystalline glass plate located in the outer portion of the laminate tends to change. Therefore, the crystalline glass plate located in the outer portion of the laminate is likely to warp…  From the viewpoint of suppressing the occurrence of warping in the crystalline glass plate located in the outer portion of the laminate, it is preferable to increase the heat conductivity of the setter and increase the heat capacity.
Thus using a steel grid to increase the heat conductivity of the setters taught by Oka would be an obvious modification to one skilled in the art.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Beesabathina as applied above and further in view of Dubetsky et al. (US 4340436 A) referred to as Dubetsky herein after.
Regarding claims 5 and 14, Oka and Beesabathina are silent as to the cooling schedule after crystallization.
In an analogous art of firing a glass-ceramic by crystallization to form a laminate, Dubetsky discloses an overlapping crystallization heating schedule as Oka but further discloses a cooling rate from about 450 degrees Celsius at a cooling rate of 4 degrees Celsius/min followed by a quenching step.  Dubetsky discloses this achieves extremely flat laminates however the setters, or weights were too heavy (lines 3-26) Fig 2b.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

	It would have been obvious to one skilled in the art to attempt this ceramming or crystallization temperature schedule to achieve great flatness.  The methods of remedying types of distortion that Dubetsky recognized, though not completely equivalent with Oka, had been established as a result-effective variable of the weight and size of the setter.

Response to Arguments
Applicant’s arguments with respect to Folgar and Bankaitis have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. Applicant argues that Oka discloses a method of ceramming a plurality of sheets within setters and Blakeslee discloses providing boron-nitride as a parting agent between the laminate and the setters. This .
In regards to the argument that Oka does not disclose separating the ceramicized glass from the setters, this is inherent to one skilled in the art that the setters would be removed because the final product desired is the crystallized glass plate as also indicated in the high efficiency and high yield rate described by Oka at least page 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741